Citation Nr: 0717244	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extended period of eligibility in which 
to receive Chapter 31 vocational rehabilitation training 
because of a serious employment handicap.

2.  Entitlement to an extended period of eligibility in which 
to receive Chapter 31 vocational rehabilitation training 
because of medical infeasibility.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1976 and from August 1976 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 1993 and subsequent determinations by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an October 1997 decision, the Board found that the veteran 
was basically eligible to receive Chapter 31 vocational 
rehabilitation training during the 12-year period beginning 
on October 21, 1982, and ending on October 22, 1994.  The 
issues set forth on the cover page were remanded for 
additional development and due process considerations.  In a 
January 2003 remand, the Board again remanded the issue of 
entitlement to an extended period of eligibility in which to 
receive Chapter 31 vocational rehabilitation training based 
on medical infeasibility.  In December 2004 and again in 
February 2006, the Board again remanded the claims for 
additional development.  The purposes of those remands have 
been met.


FINDINGS OF FACT

1.  The veteran's basic period of eligibility for Chapter 31 
vocational rehabilitation training expired in October 1994. 

2.  During the pre-October 1994 time period, the overwhelming 
preponderance of the evidence is against a finding that the 
veteran ever had a serious employment handicap.

3.  During the pre-October 1994 time period, the overwhelming 
preponderance of the evidence is against a finding that the 
veteran's participation in a vocational rehabilitation 
program was infeasible because of his medical condition 
during any thirty day period.


CONCLUSIONS OF LAW

1.  The requirements for an extension of the basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code, because of a serious employment handicap 
are not met.  38 U.S.C.A. § 3101 (West 1996); 38 U.S.C.A. 
§§ 3100, 3101, 3102, 3103, 3106, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 21.1, 
21.40, 21.42, 21.44, 21.51, 21.52 (2006). 

2.  The requirements for an extension of the basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code, because of medical infeasibility are not 
met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3103, 3106, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 21.1, 21.40, 21.42, 21.44, 21.51, 21.52 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

While The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notification procedures do not apply in cases where the 
applicable chapter of title 38, U.S. Code contained its own 
notice requirements (see Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (Court found VCAA notice was not 
required in case involving a waiver request)), nonetheless 
the Board will explain below how VA complied with the VCAA in 
the current appeal. 

Initially, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Written notice provided in March 1998, August 1998, March 
2003, April 2003, December 2003, July 2004, December 2004, 
and March 2006 informed the veteran to submit all relevant 
evidence in his possession and of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
This was not done in this case.  However, the Court has held 
that a supplemental statement of the case (SSOC) that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Here, a July 
2006 SSOC satisfies a readjudication decision as defined by 
the cited legal authority and it postdated the above notice 
letters.  Providing the veteran with adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requirements, because Dingess involved a claim for 
service connection and the current appeal involves claims for 
vocational rehabilitation benefits under a different chapter 
it is arguable that Dingess does not apply to the current 
appeal.

Moreover, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
That is, there has been no plausible showing of how the 
essential fairness of the adjudication was affected.  

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to notify the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all of the veteran's identified and relevant 
available records, including his records from the Tampa VA 
Medical Center and his vocational rehabilitation files.

The record also shows that the VA opinions were obtained in 
March and June 2006 as to the serious employment handicap and 
medical infeasibility questions.  The opinions were thorough 
in nature and provided findings that are adequate for 
adjudicating the appeal.  There is no duty to obtain other 
opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Vocational Rehabilitation Claims

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.

The legal criteria governing Chapter 31 vocational 
rehabilitation training provides for a basic 12-year period 
of eligibility which begins to run on the day that the VA 
notified the veteran of the existence of a compensable 
service-connected disability.  38 U.S.C.A. § 3103(b)(3); 38 
C.F.R. § 21.42(a).  After the expiration of the 12-year 
period, 38 U.S.C.A. § 3103(c) permits a veteran to obtain 
Chapter 31 benefits in certain circumstances if the veteran 
has a "serious employment handicap." 38 U.S.C.A. § 3103(c); 
38 C.F.R. § 21.44.  

The applicable law and VA regulations provide that a person 
shall be entitled to rehabilitation benefits under Chapter 31 
if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an "employment handicap."  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  "Impairment" is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitudes toward the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c)(1).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
stable, continuous employment.  38 C.F.R. § 21.51(e)(2), (3).

An employment handicap does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent reevaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

A person is also entitled to rehabilitation benefits under 
Chapter 31 if such a person is a veteran who has a service-
connected disability rated at 10 percent or more that was 
incurred or aggravated in service on or after September 16, 
1940, and is determined by the Secretary to be in need of 
rehabilitation because of a "serious employment handicap." 38 
U.S.C.A. § 3102(2)(A), (B) (West 2002 & Supp. 2006); 38 
C.F.R. § 21.52 (2006).

Prior to the October 9, 1996, amendment, the term "serious 
employment handicap" was defined as "a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests."  See 38 U.S.C.A. § 3101(7) (West 
1996).

Under the amended statue, the term "serious employment 
handicap" means a significant impairment, resulting in 
substantial part from a service-connected disability rated at 
10 percent or more, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  See 38 U.S.C.A. 
§ 3101(7) (West 2002).

Further, a separate determination addressing whether a 
"serious employment handicap" exists shall be made in each 
case in which an employment handicap is found.  38 U.S.C.A. § 
3106(a); 38 C.F.R. § 21.52(a).  A veteran who has been found 
to have an employment handicap shall be held to have a 
serious employment handicap if he has: (1) A neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling; or (2) any other service-connected disability 
rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c).

Significantly, a separate determination addressing whether a 
"serious employment handicap" exists is not made when an 
employment handicap has not been found.  38 U.S.C.A. § 
3106(a); 38 C.F.R. § 21.52(a), (b).  A veteran cannot have a 
serious employment handicap in the absence of an employment 
handicap.  Id.

As to medical infeasibility, regulations provide at 38 C.F.R. 
§ 21.42(c) as follows:

The basic 12-year period of eligibility 
shall not begin to run or continue to run 
during any period of 30 days or more in 
which the veteran's participation in 
vocational rehabilitation is infeasible 
because of the veteran's medical 
condition, which condition may include 
the disabling effects of chronic 
alcoholism, subject to paragraph (c)(5) 
of this section.  The 12-year period 
shall begin or resume when it is feasible 
for the veteran to participate in a 
vocational rehabilitation program, as 
that term is defined in § 21.35.  

In adjudicating appeals, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Initially, as noted by the Board in October 1997, the record 
indicates that the veteran was eligible for vocational 
rehabilitation starting in October 1982.  Therefore, the 12 
year period expired in October 1994.

As to whether the veteran had "serious employment handicap" 
at any time during the pre-October 1994 time period, 
initially the Board notes that, while a June 1991 action 
denied the veteran's initial claim for vocational 
rehabilitation due to his failure to show for his scheduled 
appointments, he thereafter reapplied and in a December 1992 
Memorandum the veteran was retroactively entered into his 
program of vocational rehabilitation effective from July 
1992.

Nonetheless, the Board notes that records during the pre-
October 1994 time period were uniform in not finding such a 
"serious employment handicap."  

Specifically, while a January 1983 rating decision granted 
the veteran a 100 percent disability rating for his newly 
service connected post-operative residuals of stomach cancer, 
effective from November 1981; a March 1983 rating decision 
reduced that rating to 40 percent effective from June 1983; 
and his only service-connected disability remained rated as 
40 percent disabling for the entire period of time in 
question.  

Moreover, in the December 1986, March 1987, November 1992, 
and December 1992 VA Forms 28-1902b, Counseling Record-
Narrative Report, the Counselors marked the box on the first 
page of the report and/or opined in the narrative part of the 
form that the veteran did not have a serious employment 
handicap.  

Likewise, in the June 2006 VA Form 28-1902b, Counseling 
Record-Narrative Report, which was prepared in connection 
with the Board's remand request to ascertain if the record 
included evidence of a "serious employment handicap" at any 
time during the pre-October 1994 time period, it was opined 
that while the veteran failed to report for his scheduled 
meeting, a review of the record on appeal shows no 
information that it was infeasible for him to participate in 
a Chapter 31 program prior to his entitlement termination in 
October 1994.  The Counselor also marked the boxes on the 
first page of the report indicating that the veteran neither 
had an employment handicap or serious employment handicap.

The above opinions are not contradicted by any other medical 
opinion of record.  Evans, supra.  Accordingly, the Board 
finds that the veteran has not met the criteria for an 
extension of his period of eligibility for receiving 
vocational rehabilitation training pursuant to the provisions 
of 38 U.S.C., Chapter 31 because of a serious employment 
handicap.  38 C.F.R. §§ 21.44, 21.52.

As to "medical infeasibility," during the time in question 
the veteran was service connected for only one disability, 
post operative residuals of stomach cancer, which was rated 
as 40 percent disabling from June 1983.  As to its severity 
during the pre-October 1994 time period, while 1982 to 1985 
treatment records as well as an October 1982 VA examination 
show his periodic complaints of problems, his adverse 
symptomatology at this time appears to be limited to chronic 
diarrhea.  

Moreover, in the December 1986, March 1987, and November 1992 
VA Forms 28-1902b, Counseling Record-Narrative Report, the 
Counselors marked the box on the first page of the report 
indicating that it was reasonably feasible for the veteran to 
achieve his vocational goal.  

Similarly, in a June 1994 Special Report of Training, the 
veteran notified his counselor that he had no current medical 
needs.  

Furthermore, VA obtained a medical opinion from a physician 
in occupational medicine in March 2006.  At that time, after 
a review of the record on appeal, the physician opined as 
follows:

In summary, I could find no evidence that 
it was medical unfeasible for the veteran 
to initiate or continue participate in a 
chapter 31 training program for a period 
of "3" (sic) [should read 30] days or 
more at any time prior to October 22, 
1994.  He was 100% service connected for 
a period of time, but I saw no evidence 
that he would not be able to participate 
as per the directive.  I found no medical 
information that would support that 
claim.  He did have gastrointestinal 
symptoms related to his service connected 
carcinoid tumor and subsequent surgery, 
but again I could not find evidence that 
he would not be able to participate . . . 
I did go through every page, and I do not 
believe  I missed anything that would 
support that claim.  Thus, my opinion is 
that it is unlikely that it was medically 
unfeasible for him to participate.

The above opinions are not contradicted by any other medical 
opinion of record.  Evans, supra.  Accordingly, the Board 
finds that the veteran has not met the criteria for an 
extension of his period of eligibility for receiving 
vocational rehabilitation training pursuant to the provisions 
of 38 U.S.C., Chapter 31 because of medical infeasibility.  
38 C.F.R. § 21.42(c).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO and the claimant's and his wife's 
personal hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative 
evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims for an extension of the period 
of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of 38 U.S.C., Chapter 31; 
because of medical infeasibility or a serious employment, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

An extension of the period of eligibility for receiving 
vocational rehabilitation training pursuant to the provisions 
of 38 U.S.C., Chapter 31 because of medical infeasibility is 
denied. 

An extension of the period of eligibility for receiving 
vocational rehabilitation training pursuant to the provisions 
of 38 U.S.C., Chapter 31 because of a serious employment 
handicap is denied. 



____________________________________________
R. W. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


